Case 3:20-cv-00955-JAG Document 15 Filed 04/01/21 Page 1 of 12 PagelD# 101

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
ASHLEY LEONA BURTON,
Plaintiff,
Vv. Civil Action No. 3:20c¢v955
MAXIMUS FEDERAL,
Defendant.
OPINION

Ashley Leona Burton sues her former employer, Maximus Federal (“Maximus”), alleging
discrimination based on disability and race. A liberal reading of her amended complaint suggests
that Burton asserts claims under the Americans with Disabilities Act (“ADA”) for retaliation,
failure to accommodate, and harassment; under the Family and Medical Leave Act (“FMLA”) for
retaliation, interference, and failure to accommodate; and under Kentucky state law.

Maximus moves to dismiss Burton’s complaint. (ECF No. 11.) For the reasons discussed
below, the Court will grant Maximus’s motion and dismiss Burton’s complaint with prejudice.

I, FACTS ALLEGED IN THE AMENDED COMPLAINT!

Until she quit in May 2020, Ashley Leona Burton, who lives with fibromyalgia, rheumatoid

arthritis, and Sjégren’s syndrome,” worked at Maximus. Burton says that, from March 2020 to

May 2020, her supervisor, Ahkia Collins, harassed her because of her medical conditions.

 

' When Burton filed her amended complaint, (ECF No. 4), it became operative in this case.
(ECF No. 2, at 2.) The Court, therefore, does not consider Burton’s original complaint when
deciding this motion except to the extent it includes items integral to and explicitly relied on in the
amended complaint. See infra n.4.

* According to Burton, these conditions affect her immune and nerve systems, and impact
“major life activities such as walking, standing, bending and sometimes even sitting.” (ECF No.
4, at 4.)
Case 3:20-cv-00955-JAG Document 15 Filed 04/01/21 Page 2 of 12 PagelD# 102

Specifically, Burton says that Collins did not allow her to take her approved FMLA leave, refused
to adjust her records to reflect her FMLA,? and harassed her whenever they discussed her FMLA
requests. Further, Collins treated Burton poorly, discouraging colleagues from sitting near her and
disregarding her concerns about COVID-19.

On April 7, 2020, Burton met with Collins and Maximus’s HR coordinator, Andrea
Jackson, to discuss this conflict. During this meeting, Jackson insinuated that Burton lied about
Collins’s behavior. Jackson then “cut the meeting short” and told Burton to email a statement
about the conflict. (ECF No. 448.) Burton says Maximus only gave her ten minutes to write this
statement. Because it took Burton forty-five minutes to complete the statement, her performance
assessment could have suffered.

After this meeting, Benjamin Mason, Burton’s former manager, stopped speaking to
Burton.

In early March 2020, Burton asked to work from home after Maximus began offering that
option to its employees. Burton began working from home on April 26, 2020. Collins served as
the main instructor on the Zoom call held on Burton’s first day working from home despite her
requests not to have any contact with Collins. Maximus did not assist Burton with the technical
issues she experienced while working from home.

Burton alleges that Maximus never offered her accommodations that would have allowed
her to cope with her medical conditions. Burton admits, however, that she never asked for any

accommodations.

 

3 Maximus did not adjust these records even after Burton brought her concerns to the
attention of the human resources (“HR”) department and her managers.

2
Case 3:20-cv-00955-JAG Document 15 Filed 04/01/21 Page 3 of 12 PagelD# 103

At some point in May 2020, Burton emailed a member of Maximus’s HR department to
notify them that she planned to quit her job. On May 20, 2020, Burton spoke with her manager
about her plans to quit.

In July 2020, Burton filed for unemployment benefits. That same month, she learned that
Maximus told the unemployment commission that Burton had not given Maximus notice of her
intention to quit her job.

Il. LEGAL STANDARD

A Rule 12(6)(6) motion gauges a complaint’s sufficiency without resolving any factual
discrepancies or testing claims’ merits. Republican Party of N.C. v. Martin, 980 F.2d 943, 952
(4th Cir. 1992). In considering the motion, a court must accept all allegations in the complaint as
true and draw all reasonable inferences the plaintiff's favor. Nemet Chevrolet, Ltd. v.
Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009). The principle that a court must
accept all allegations as true, however, does not apply to legal conclusions. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). To survive a Rule 12(b)(6) motion to dismiss, a complaint must state facts
that, when accepted as true, state a claim to relief that is plausible on its face. Jd. “A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd.

A complaint must contain “a short and plain statement of the claim showing that the pleader
is entitled to relief.” Fed. R. Civ. P. 8(a)(2). When the plaintiff appears pro se, as Burton does
here, courts do not expect her to frame legal issues with the clarity and precision expected from
lawyers. Accordingly, courts construe pro se complaints liberally. See Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). This principle, however, has limits. Jd. Courts
Case 3:20-cv-00955-JAG Document15 Filed 04/01/21 Page 4 of 12 PagelD# 104

do not need to discern the unexpressed intent of the plaintiff or take on “the improper role of an
advocate seeking out the strongest arguments and most successful strategies for a party.” Id.
Ill. DISCUSSION

The Court, construing Burton’s complaint liberally, finds that she seeks to allege claims
under the ADA for retaliation, failure to accommodate, and harassment; under the FMLA for
retaliation, interference, and failure to accommodate; and under Kentucky state law.

A. ADA Claims

The defendant moves to dismiss Burton’s ADA claims on three grounds: (1) untimeliness;

(2) failure to exhaust administrative remedies; and (3) failure to state a claim.
1, Untimeliness

Before bringing a civil suit for an ADA violation, the aggrieved party must file a

charge with the [Equal Employment Opportunity Commission (“EEOC”)]. If the

EEOC does not take action within 180 days from the date of filing, the aggrieved

party is entitled to notice from the EEOC. Upon notification, i.e. a right to sue

letter, the aggrieved party has 90 days to file suit.
Davis v. Va. Commonwealth Univ., 180 F.3d 626, 628 n.3 (4th Cir. 1999) (internal citations
omitted). If the plaintiff files her complaint even one day late, the court can dismiss the suit as
untimely. See Harvey v. City of New Burn Police Dep’t, 813 F.2d 652, 653 (4th Cir. 1987)
(affirming the district court’s dismissal of the plaintiff's complaint because he filed his complaint
ninety-one days after he received his right-to-sue letter).

Burton filed her EEOC charge on June 18, 2020, and received her right-to-sue letter from

the EEOC on September 14, 2020.4 Thus, Burton’s ninety-day deadline expired on December 13,

 

4 The Court may examine the plaintiffs notice-to-sue letter and EEOC charge, attached to
the plaintiff's original complaint and the defendant’s memorandum in support of its motion to
dismiss respectively, because both are integral to and explicitly relied on in the amended
complaint. See Phillips v. LCI Int'l, Inc., 190 F.3d 609, 618 (4th Cir. 1999); Smith v. Noftle, No.
1:13cv708, 2015 WL 3675740, at *3 n.4 (M.D.N.C. June 12, 2015) (finding that the EEOC charge

4
Case 3:20-cv-00955-JAG Document 15 Filed 04/01/21 Page 5 of 12 PagelD# 105

2020. Because December 13 fell on a Sunday, however, Burton had until December 14, 2020, to
timely file her complaint. See Fed R. Civ. P. 6(a)(1)(A) (“[I]f the last day [to timely file] is a
Saturday, Sunday, or legal holiday, the period continues to run until the end of the next day that is
not a Saturday, Sunday, or legal holiday.”). Because the Court received Burton’s complaint on
December 14, 2020, Burton filed her complaint on time and Maximus’s contention that Burton
filed her complaint too late fails.
2. Failure to Exhaust Administrative Remedies

A plaintiff suing for ADA violations “must exhaust [her] administrative remedies by filing
a charge with the EEOC before pursuing a suit in federal court.” Sydnor v. Fairfax County, 681
F.3d 591, 593 (4th Cir. 2012). “(T]he scope of the plaintiffs right to file a federal lawsuit is
determined by the charge’s contents.” Jd. (cleaned up) (quoting Jones v. Calvert Grp., Ltd., 551
F.3d 297, 300 (4th Cir. 2009)). “As such, a charge may limit the scope of litigation, and allegations
that fall outside the scope of the EEOC charge will be barred.” Sullivan v. Perdue Farms, Inc.,
133 F. Supp. 3d 828, 834 (E.D. Va. 2015). “Documents filed by an employee with the EEOC,”
however, “should be construed, to the extent consistent with permissible rules of interpretation, to
protect the employee’s rights and statutory remedies.” Fed. Express Corp. v. Holowecki, 552 U.S.
389, 406 (2008).

In her EEOC charge, Burton specifically invokes the ADA and Title VII and claims she

suffered “harassment, intimidation, and mistreatment” by her supervisor in connection with her

 

attached to the defendants’ pleading was “integral to and explicitly relied upon in the complaint,
as Plaintiff would have been unable to file a civil action without first filing such a charge with the
EEOC”); Lake v. Capital One Bank, N.A., No. 1:11¢v1342, 2012 WL 12973539, at *1 n.2 (E.D.
Va. June 28, 2012) (taking judicial notice of an EEOC charge and right-to-sue letter attached to
the defendant’s motion to dismiss).

Burton claims, in her original complaint, she did not receive the right-to-sue letter until
September 14, 2020.
Case 3:20-cv-00955-JAG Document 15 Filed 04/01/21 Page 6 of 12 PagelD# 106

use of FMLA leave. (ECF No. 12-1.) Although Burton’s EEOC charge is brief, the Court finds it
put Maximus “on notice of’ harassment allegations in violation of the ADA and Title VII. Miles
v. Dell, Inc., 429 F.3d 480, 491 (4th Cir. 2005). The charge does not, however, contain allegations
that put Maximus on notice of Burton’s ADA claims for retaliation or failure to accommodate.°
Accordingly, although Burton exhausted her administrative remedies as to her ADA harassment
claim, she failed to exhaust her administrative remedies as to her ADA retaliation and failure to
accommodate claims. Burton, therefore, lacks standing to brings retaliation and failure to
accommodate claims under the ADA. Although the Court could dismiss Burton’s ADA retaliation
and failure to accommodate claims based on this alone, the Court will also discuss why these
claims fail on the merits.
3. Failure to State ADA Claims
i. Harassment

To make a prima facie harassment claim under the ADA, the plaintiff must allege that
“(1) [s]he is a qualified individual with a disability; (2) [sJhe was subjected to unwelcome
harassment; (3) the harassment was based on h[er] disability; (4) the harassment was sufficiently
severe or pervasive to alter a term, condition, or privilege of employment; and (5) some factual
basis exists to impute liability for the harassment to the employer.” Fox v. Gen. Motors Corp.,

247 F.3d 169, 177 (4th Cir. 2001).

 

> In her EEOC charge, Burton seems to allege failure to accommodate regarding seating
arrangements. (ECF No. 12-1.) Her amended complaint makes clear, however, that although she
requested a different seating arrangement, her request had nothing to do with her disability, nor
would it have allowed her to “perform the essential functions of her job.” Wilson v. Dollar Gen.
Corp., 717 F.3d 337, 345 (4th Cir. 2013). Thus, she did not actually request any reasonable
accommodation as to her seating arrangements.

6
Case 3:20-cv-00955-JAG Document 15 Filed 04/01/21 Page 7 of 12 PagelD# 107

Burton’s harassment claim falters for two reasons. First, she fails to allege that she is a
“qualified individual with a disability.” Jd. (citing 42 U.S.C. § 12112(a)). Although she notes her
medical conditions in her complaint, she fails to allege that she could “perform the essential
functions” of her job at Maximus “with or without reasonable accommodation.” Jd.

Second, Burton fails to allege that “the harassment was sufficiently severe or pervasive.”
/d. Plaintiffs “must clear a high bar” to meet the severe or pervasive standard under the ADA.
EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008). To determine if conduct
qualifies as severe or pervasive, courts consider the totality of the circumstances, including the
“frequency” and “severity” of the conduct and whether the conduct was “physically threatening or
humiliating” (rather than a “mere offensive utterance”) or “unreasonably interfere[d] with [the
plaintiff's] work performance.” Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 270-71 (2001).
The discriminatory behavior that Burton alleges in the complaint—a one-time threat to discourage
her use of FMLA leave, delayed adjustment of Burton’s work records to account for FMLA leave,
occasional rude comments from her supervisor, and general tension with her colleagues—amounts
to no more than workplace disagreements and frustrations with management decisions. Burton
does not clear the “high bar” of the severe or pervasive standard under the ADA.

Thus, Burton fails to allege two elements of her harassment claim.

ii. Retaliation
“To establish a prima facie retaliation claim under the ADA, plaintiffs must allege (1) that

they engaged in protected conduct, (2) that they suffered an adverse action, and (3) that a causal

 

6 “Courts have held that an employer’s criticism of an employee does not amount to
constructive discharge, even when the criticism is directed at the employee’s use of FMLA leave.”
McCormack v. Blue Ridge Behavioral Healthcare, No. 7:18cv457, 2021 WL 804199, at *8 (W.D.
Va. Mar. 3, 2021) (cleaned up) (quoting Groening v. Glen Lake Cmty. Schs., 884 F.3d 626, 631
(6th Cir. 2018)).
Case 3:20-cv-00955-JAG Document 15 Filed 04/01/21 Page 8 of 12 PagelD# 108

link exists between the protected conduct and the adverse action.” A Soc’y Without a Name v.
Virginia, 655 F.3d 342, 350 (4th Cir. 2011). “An adverse action is one that ‘constitutes a
significant change in employment status, such as hiring, firing, failing to promote, reassignment
with significantly different responsibilities, or a decision causing a significant change in benefits.’”
Hoyle v. Freightliner, LLC, 650 F.3d 321, 337 (4th Cir. 2011) (quoting Burlington Indus., Inc. v.
Ellerth, 524 U.S. 742, 761 (1998)).

A generous reading of Burton’s amended complaint yields three possible instances of
retaliation. First, on March 12, 2020, Collins threatened to send Burton’s file to HR for termination
if she left the office based on her already-approved FMLA leave. Second, Collins did not correct
Burton’s time records to account for her approved FMLA leave. And third, after her meeting with
Collins and Jackson, Maximus “only allowed [Burton] 10 minutes to write a statement that actually
took her 45 minutes to write.” (ECF No. 12, at 10.)

Each of these three possible claims fails, however, for lack of an “adverse action.” Burton
does not allege that Collins actually sent her file to HR for termination, nor does she allege that
Maximus failed to ever correct her time records to account for her FMLA leave. And although
Maximus “decided as a whole not to correct [Burton’s] time missed from the production floor”
because of the 45 minutes it took her to write her statement, (ECF No. 4 8), Burton does not
allege that this affected Maximus’s assessment of her performance, only that it could have. Even
if Burton had alleged harm, however, none of these instances caused the “significant change in
employment status” required to qualify as an “adverse action.”

Burton, therefore, fails to allege a necessary element of a retaliation claim under the ADA.
Case 3:20-cv-00955-JAG Document 15 Filed 04/01/21 Page 9 of 12 PagelD# 109

iii. Failure to Accommodate

“In order for a plaintiff to establish a prima facie case against h[er] employer for failure to
accommodate under the ADA, the plaintiff must show: ‘(1) that [s]he was an individual who had
a disability within the meaning of the statute; (2) that the [employer] had notice of h[er] disability;
(3) that with reasonable accommodation [s]he could perform the essential functions of the position
... 3 and (4) that the [employer] refused to make such accommodations.’” Wilson, 717 F.3d at
345 (third and sixth alterations in original) (quoting Rhoads v. Fed. Deposit Ins. Corp., 257 F.3d
373, 387 n.11 (4th Cir. 2001)).

Burton’s amended complaint fails to allege two of these elements. First, Burton does not
allege that she could “perform the essential functions” of her job at Maximus with or without
accommodation. She, therefore, fails to allege that she is a “qualified individual” under the ADA.
Id. (citing 42 U.S.C. § 12111(8)). Second, Burton admits that she “never asked” for reasonable
accommodations from Maximus.’ (ECF No. 4, at 5.) Burton, therefore, fails to allege a failure to
accommodate claim under the ADA.® See Wilson, 717 F.3d at 347 (“The duty to engage in an
interactive process to identify a reasonable accommodation is generally triggered when an
employee communicates to his employer his disability and his desire for an accommodation for

that disability.”).

 

7 Burton may believe her requests for technical assistance when working from home
amount to a request for reasonable accommodation. As Burton sets forth the facts, however, her
request for technical assistance had nothing to do with her medical conditions.

8 Burton might argue that Collins’s March 12, 2020 threat—that she would send Burton’s
file to HR for termination if Burton left the office to use her FMLA leave—amounts to a refused
request for reasonable accommodation. But “FMLA leave is not a reasonable accommodation
under the ADA; rather it is a right enforceable under a separate statutory provision.” Acker v. Gen.
Motors, LLC, 853 F.3d 784, 791 (5th Cir. 2017) (quoting Harville v. Tex. A&M Univ., 833 F. Supp.
2d 645, 661 (S.D. Tex. 2011)).
Case 3:20-cv-00955-JAG Document15 Filed 04/01/21 Page 10 of 12 PagelD# 110

B. FMLA Claims
The defendant moves to dismiss Burton’s FMLA claims for failure to state a claim.
I. Interference

To establish an interference claim under the FMLA, an employee must “demonstrate that
(1) [s]he is entitled to an FMLA benefit; (2) h[er] employer interfered with the provision of that
benefit; and (3) that interference caused harm.”? Adams v. Anne Arundel Cnty, Public Schs., 789
F.3d 422, 427 (4th Cir. 2015).

Burton alleges that on March 12, 2020, Collins threatened to send her file to HR if she left
the office to take her already-approved FMLA leave. Even assuming this allegation satisfies the
first two elements of an FMLA interference claim, Burton fails to allege that this interference
caused her any “harm.” Burton does not claim that she lost “any compensation or benefits or
sustain{ed] any monetary losses” because of Collins’ interference with her FMLA leave. Bailey
v. Quest Diagnostics, Inc., No 1:17¢v625, 2017 WL 6524950, at *10 (E.D. Va. Dec. 19, 2017); cf
Hickey v. Protective Life Corp., 988 F.3d 380, 391 (7th Cir. 2021) (explaining that a plaintiff does
not suffer the requisite “harm” for an FMLA interference claim if she does not “come forward
with any basis for monetary or equitable relief’ under the FMLA). Burton does not even allege
that Collins’s threat deterred her from taking her FMLA leave. See Downs v. Winchester Med.

Cir., 21 F. Supp. 3d 615, 619 (W.D. Va. 2014) (dismissing an FMLA interference claim because

 

9 “Courts regularly apply a five-part test to determine whether FMLA interference has
occurred. That test requires a plaintiff to show that ‘(1) she was an eligible employee; (2) the
defendant was an FMLA-defined employer; (3) plaintiff was entitled to leave under the statute; (4)
plaintiff gave notice to the employer that she would take FMLA leave; and (5) the employer denied
the plaintiff her FMLA benefits.” Anderson v. Sch. Bd. of Gloucester Cnty., 2020 WL 2832475,
at *29 (E.D. Va. May 29, 2020) (quoting Corbett v. Richmond Met. Trans. Auth., 203 F. Supp. 3d
699, 709 (E.D. Va. 2016))). “Were this Court to apply this test, [Burton] would fail to state a
claim because she was not denied FMLA leave.” Id.

10
Case 3:20-cv-00955-JAG Document15 Filed 04/01/21 Page 11 of 12 PagelD# 111

the plaintiff “received the FMLA that she requested” and, therefore, did not suffer any harm from
the alleged interference). Thus, Burton fails to allege an interference claim under the FMLA.
2. Retaliation

To plead a prima facie retaliation claim under the FMLA, the plaintiff must show that she
“engaged in protected activity, that the employer took adverse action against hfer], and that the
adverse action was causally connected to the plaintiff's protected activity.” Yashenko v. Harrah’s
NC Casino Co., LLC, 446 F.3d 541, 551 (4th Cir. 2006). Even assuming Burton’s allegations
satisfy the first two elements of an FMLA retaliation claim, for the reasons discussed in Section
II.A.3.ii, Burton does not complain of any adverse employment actions. Thus, Burton fails to
allege a retaliation claim under the FMLA.

3. Failure to Accommodate

To the extent Burton raises a failure to accommodate claim under the FMLA, her claim
fails because the FMLA does not require an employer to reasonably accommodate an employee’s
disability. See Boitnott v. Corning Inc., No. 7:06cv330, 2010 WL 2465490, at *5 n.5 (W.D. Va.
June 15, 2010) (“The FMLA does not require any [reasonable] accommodation.”).

C. Kentucky Law Claim

Burton alleges that Maximus violated Kentucky law by making a false statement to the
unemployment commission. (ECF No. 4, at 6); accord Ky. Rev. Stat. Ann. § 341.990(6)(a) (West
2019). Burton, however, alleges no facts that support her invocation of Kentucky law. Maximus
conducts business in Virginia, and Burton’s amended complaint does not indicate where she
resides. The Court, therefore, cannot discern how Burton is entitled to relief under Kentucky law.
See Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for relief must contain . . . a short and

plain statement of the claim showing that the pleader is entitled to relief... .”).

11
Case 3:20-cv-00955-JAG Document 15 Filed 04/01/21 Page 12 of 12 PagelD# 112

Further, the Court finds that Burton’s claim regarding her unemployment benefits does not
arise from “the same case or controversy” as her FMLA and ADA claims. The Court, therefore,
also lacks subject matter jurisdiction over this claim. 28 U.S.C. § 1367(a); accord United Mine
Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966) (“The state and federal claims must derive
from a common nucleus of operative fact.”).

IV. CONCLUSION

For the foregoing reasons, the Court will grant the defendant’s motion to dismiss. (ECF
No. 11.)

The Court will issue an appropriate Order.

Should Burton wish to appeal this Opinion and Order, she must file a written notice of
appeal with the Clerk of Court in the U.S. District Court for the Eastern District of Virginia within
thirty (30) days of the date of entry hereof. Failure to file a notice of appeal within that period
may result in the loss of the right to appeal.

It is so ORDERED.

Let the Clerk mail a copy via U.S. Mail to Burton.

 

Date: [ 2021 Isl (). /
Richmond} VA John A. Gibney, Jr.
United States Distylct Judge

 

 

 

12
